Citation Nr: 0305497	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-06 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to May 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In May 2001, the Board remanded the case for 
additional development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The veteran was provided a 
copy of the decision explaining why his claim for service 
connection was denied.  He and his representative were 
advised of the applicable laws and regulations in an August 
1999 rating decision, an August 2000 statement of the case 
(SOC), a November 2000 supplemental statement of the case, 
and in correspondence (including a June 2001 letter informing 
of the VCAA).  These communications clearly explained his 
rights and responsibilities and advised him what evidence was 
of record, and what type of evidence could substantiate his 
claim.  Furthermore, the SOC and the June 2001 VCAA letter 
specifically advised the veteran of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  The file 
contains service records, records of postservice inpatient 
and outpatient treatment, the report of a May 2002 VA 
examination, records regarding the veteran's unit from the 
National Archives and Records Administration, and a response 
to a request for stressor verification from the U.S. Armed 
Services Center for Research of Unit Records (CRUR).  VA has 
informed the veteran of the type of evidence needed to 
support the claim and offered to assist in the procurement of 
any identified private medical records.  He has not 
identified any such evidence with specificity, so as to 
enable further development   

Accordingly, the Board concludes that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5103(a).  The evidence of record is sufficient to address the 
issue at hand.  

Factual Background

Service medical records reveal that in April 1946, after only 
three weeks of service, the veteran was admitted because of 
an episode of unconsciousness.  A record shows that 
difficulty adjusting to basic training and frustrations with 
his girlfriend evidently caused him to be psychologically 
upset.  The diagnosis was simple adult maladjustment, acute, 
moderate, manifested by syncope.  The recommendation was that 
he be returned to duty immediately.  Subsequent records from 
service and examination prior to separation show no other 
indication of psychiatric problems.   

Records from the veteran's period of service do not show that 
he engaged in combat.  He served as a bandsman, playing the 
snare drum in the Army Ground Forces Band, and was stationed 
in Italy for seven months, beginning in October 1946.  

Private records dating from 1958 through 1960 show that the 
veteran had medical treatment for various problems including 
nervous trouble, hyperventilation and passing out.  

VA records dating from 1984 to 1988 show that the veteran was 
treated for various problems including dysthymic disorder, 
for which he was hospitalized from October through December 
1984.  During this period, neither the veteran nor any 
treating physician linked his psychiatric problems to his 
military service.  Assessments included chronic dysthymic 
disorder, rule out depressive disorder, major depression, 
obsessive personality, and history of alcoholism.

On VA examination in November 1997, the veteran alleged that 
he served in combat for about 8 months while stationed in 
Italy.  He reported he had neurological problems in the 
1950s, headaches since the 1950s, and a psychiatric 
hospitalization in 1984, but no other periods of 
hospitalization.  He reported symptoms of depression.  
Findings reported included labile affect and tearfulness, 
with fair judgment and insight, and no delusions, 
hallucinations, or psychotic thinking.  The diagnoses were 
dysthymic disorder and alcohol abuse in remission.
VA outpatient treatment records from 1997 and 1998 show that 
the veteran was seen by the psychiatry service, and that PTSD 
was one of the assessments.  In January 1998, he underwent a 
VA psychological evaluation with clinical testing to assist 
in determining his diagnosis.  The psychologist noted that 
the veteran's scores on the MMP12 PTSD subscales exceeded 
those used for diagnosing PTSD.  It was noted that the 
veteran's clinical profile reflected he had dysthymia and 
PTSD.

The veteran submitted a claim for service connection for PTSD 
in July 1998.  In a statement submitted in August 1998, he 
indicated that he engaged in search and destroy missions 
while stationed in Italy in 1946.  He also stated that 
although the war was coming to an end, he was still subjected 
to survival stresses in a combat area and to the possibility 
of being killed in the streets.  He described a stressful 
event in Florence when his life was threatened, and he fired 
shots at a suspected assailant.  He indicated that there was 
no official report of this event. 

In an April 1999 statement, the veteran indicated that his 
inservice stressors included being threatened in Florence 
before firing his pistol at the suspected assailant and 
seeing maimed and injured Italian children.  He repeated 
these stressors in a December 2000 statement and added 
another - that he had to stand guard with a loaded weapon 
outside a truck every night for two and one-half weeks.

In May 2001, the Board remanded this case for the RO to 
contact CRUR and obtain appropriate records to verify the 
veteran's claimed stressor events.  A March 2002 reply from 
CRUR indicated that they were unable to document that the 
veteran's unit participated in combat with the enemy.  
Additionally, it was noted that there would be no information 
on the claimed stressor involving a claimed physical assault 
on the streets of Florence if the incident was not reported.  
Copies of historical reports from the veteran's unit, the 
Army Ground Forces Band, do not show that the veteran's unit 
ever engaged in any battles or campaigns. 

On VA examination in May 2002, it was noted that the veteran 
did satisfy the various criteria for PTSD symptoms, including 
re-experiencing, persistent avoidance, increased arousal, 
depression, and suicidal ideation.  The VA physician provided 
an Axis I diagnosis including PTSD, noting that the stressors 
could not be verified.  Other Axis I diagnoses included 
depression, not otherwise specified, and alcohol dependence, 
in full remission since 1983.  

Analysis

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.]  38 C.F.R. § 
3.304(f) (2002).

The veteran did not engage in combat with the enemy.  His 
assertions that he was involved in search and destroy 
missions or that he was stationed in a "combat area" are 
products of a fertile imagination.  When he arrived in Italy, 
in October 1946, it was long (more than 16 months) after 
hostilities had ceased in Europe.  There was no combat zone 
in Italy while he was stationed there.  Consequently, he 
could not have served in a combat zone.  Furthermore, his MOS 
was bandsman, certainly not a combat arms specialty.  The 
liberalized evidentiary standards of  38 U.S.C.A. § 1154(b) 
and the corresponding regulation, 38 C.F.R. § 3.304(d), do 
not apply.

Since the veteran did not serve in combat, to establish 
entitlement to service connection for PTSD he must satisfy 
the regulatory requirement of credible supporting evidence 
that a claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  Under DSM-IV, a sufficient stressor is one in 
which a person has been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has not provided sufficient detail to verify his 
claimed stressors.  Specifically with respect to the claimed 
incident in the streets of Florence when he allegedly fired 
his sidearm, it is significant that this event was not 
reported.  Thus, it could not possibly be verified by 
official sources.  Moreover, the Board observes that such 
unverifiable alleged stressors as guard duty in a noncombat 
zone and seeing maimed children are not quite incidents where 
he would have experienced, witnessed, or been confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
self or others.   Id.

The diagnosis of PTSD in May 2002 was accompanied by a 
notation that the claimed stressors were not verified.  
Without credible supporting evidence of an inservice 
stressor, a threshold legal requirement for establishing 
service connection for PTSD is not met, and service 
connection for PTSD is not warranted.






ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

